                                  IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH


          CLINTON STRANGE,                                            MEMORANDUM DECISION
                                                                       AND ORDER GRANTING
                                   Plaintiff,                           MOTION TO DISMISS

          v.                                                              Case No. 4:18-cv-00058-DN

          T C N, INCORPORATED; CELTIC                                     District Judge David Nuffer
          BANK CORPORATION;
          CONTINENTAL FINANCE COMPANY,
          LLC; and EASTPOINT RECOVERY
          GROUP, LLC,

                                   Defendants.


                 Defendant Eastpoint Recovery Group LLC (“Eastpoint”) filed a motion (“Motion”) 1 to

      dismiss Plaintiff Clinton Strange’s First Amended Complaint 2 under Fed. R. Civ. P. 12(b)(2) for

      lack of personal jurisdiction.

                                                FACTUAL FINDINGS

                 Based on the evidence presented, the following findings are entered.

                 Eastpoint is a New York corporation with its principal place of business in New York. It

      is engaged in the business of debt collection. It is not licensed to conduct business in Utah. It

      does not conduct business in Utah. It does not have an office or employees in Utah. It does not

      own, lease, or control any property in Utah. And it did not place any calls to Strange in Utah. 3



      1
       Defendant Eastpoint Recovery Group Inc.’s Motion to Dismiss for Lack of Personal Jurisdiction (“Motion”),
      docket no. 32, filed May 21, 2019; see Plaintiff’s Response in Opposition to Defendant Eastpoint Recovery Group
      Inc.’s Motion to Dismiss for Lack of Personal Jurisdiction, docket no. 33, filed May 31, 2019.
      2
          Docket No. 9, filed November 30, 2018.
      3
       Declaration of Danielle Green in Support of Defendant Eastpoint Recovery Group Inc.’s Motion to Dismiss for
      Lack of Personal Jurisdiction, docket no. 32-1, filed May 21, 2019.




elm
            Strange resides in Louisiana. 4 All of the telephone calls at issue in this case were made to

numbers with area codes 318 or 469. 5 Neither of these area codes is in Utah.

                                        CONCLUSIONS OF LAW

            Based on these findings, the following conclusions of law are entered.

General personal jurisdiction.

            “[A] court may assert general jurisdiction over foreign (sister-state or foreign-country)

corporations to hear any and all claims against them when their affiliates with the State are so

‘continuous and systemic’ as to render them essentially at home in the forum state.” 6 A

corporation’s domicile for purposes of this analysis is the place where it is incorporated or its

principal place of business. 7 New York is both Eastpoint’s state of incorporation and principal

place of business.

            While, in exceptional cases, a corporate defendant’s operations in another forum may be

so substantial as to render the corporation “at home” there, 8 this is not one of those cases.

Eastpoint does not have sufficient contacts with Utah to render it “at home” here. Accordingly,

Strange has failed to demonstrate that Utah has personal jurisdiction over Eastpoint.

Specific personal jurisdiction.

            To exercise specific personal jurisdiction over Eastpoint in Utah, there must be sufficient

acts related to Strange’s claims by which Eastpoint purposely availed itself of the privilege of




4
    First Amended Complaint, at 4, docket no. 9, filed November 30, 2019.
5
    See id. ¶ 17.
6
    Daimler AG v. Bauman, 571 U.S. 117, 127 (2014).
7
    Id. at 137.
8
    Id. at 137-38.




                                                                                                          2
conducting activities in Utah. 9 This analysis “focuses on the relationship among the defendant,

the forum and the litigation.” 10 Relationships with a plaintiff or third parties, standing alone, are

an insufficient basis for specific jurisdiction. 11 “[T]here must be an affiliation between the forum

and the underlying controversy, principally, activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation. When there is no such connection,

specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in

the State.” 12

            There is insufficient evidence to establish that Eastpoint purposely availed itself of the

privilege of conducting activities in Utah related to the claims in this case. As a result, Strange’s

claims against Eastpoint must be dismissed for lack of personal jurisdiction.

                                                       ORDER

            THEREFORE, IT IS HEREBY ORDERED that the Motion 13 is GRANTED. All of

Strange’s claims against Eastpoint are DISMISSED without prejudice for lack of jurisdiction.

            Signed June 6, 2019.
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge




9
    Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 924 (2011).
10
     Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014).
11
     Id. at 1123.
12
     Bristol-Myers Squibb Co. v. Superior Ct. of Calif., 137 S. Ct. 1773, 1781 (2017).
13
     Docket no. 32, filed May 21, 2018.



                                                                                                         3
